Title: To James Madison from Elisha Tracy, 30 December 1814
From: Tracy, Elisha
To: Madison, James


        
          Respected Sir
          Washington Decr. 30th 1814
        
        Leaving here tomorrow morning & feeling much anxiety respecting the Issue of the Bank Bill—the failure of which is precisely what the oposition at the East wishes, Calculating that on that Event, they can depreciate the public paper to from fifty to sixty Cents on the dollar—(never having intended a seperation of the Union) but flattering themselves that they can so far paralize the measures of the Goverment, as to destroy the confidence of the people in them, & prevent their, by any means obtaining money, supplies or men, that the fabrick will then crumble to pieces & each State will become once more seperately Independant; that Great Britain will then press very hard on the middle & Southern States, on which event the Eastern States will offer a new Compact on such terms as they shall dictate. With these impressions, will you have the Goodness to indulge me in suggesting the propriety (in Case the Bank Bill fails) of providing by Law making all Treasury notes Issued or to be Issued a tender to bar any action at Law, or in chancery—except possibly between a State and an Individual. This would enable the present Incorporated Banks to loan to Goverment without fear of being themselves pressed—by their Bills as they might meet them by these Treasury Notes. With great respect & many well wishes I am Dear Sir your Ob Serv
        
          Elisha Tracy
        
      